Citation Nr: 1431175	
Decision Date: 07/11/14    Archive Date: 07/15/14

DOCKET NO.  10-25 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for bilateral knee arthritis.

2. Entitlement to a rating in excess of 10 percent for neck osteoarthritis (a cervical spine disability).

3.  Entitlement to a rating in excess of 50 percent for a migraine headache disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from December 1983 to March 2007.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO) (the Agency of Original Jurisdiction (AOJ)) that, in pertinent part, denied service connection for bilateral knee arthritis and for a cervical spine disability, and granted service connection for a migraine headache disorder, rated 0 percent, effective April 1, 2007.  A March 2010 rating decision granted service connection for a cervical spine disability, rated 10 percent, and increased the rating for the migraine headache disorder to 10 percent, also effective April 1, 2007.  A September 2012 rating decision increased the rating for the migraine headache disorder to 50 percent, also effective April 1, 2007.  In April 2014, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the record.  

The issues of service connection for bilateral knee arthritis and regarding the rating for a cervical spine disability are being REMANDED to the AOJ.  VA will notify the Veteran if action on his part is required.


FINDING OF FACT

A 50 percent rating is the maximum schedular rating for migraines; factors warranting referral for an extraschedular rating are not shown or alleged.




CONCLUSION OF LAW

A rating in excess of 50 percent for a migraine headache disorder is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.124a, Diagnostic Code (Code) 8100 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Regarding the rating for the migraine headache disorder, as the rating decision on appeal granted service connection for such disorder and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A March 2010 statement of the case (SOC) and a September 2012 supplemental SOC (SSOC) readjudicated the matter after further development was completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  He has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ("where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues"); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).  

The Veteran's pertinent treatment records have been secured.  The RO arranged for a VA examination in November 2006.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  
In Bryant v. Shinseki, 23 Vet. App. 488   (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Here, during the April 2014 Travel Board hearing, the undersigned noted that the hearing would address the matter of the rating for the Veteran's migraines along with the other issues listed above.  Part of the hearing focused on the elements necessary to substantiate the claim, namely establishing entitlement to an extraschedular rating.  The undersigned asked questions to ascertain the nature of the Veteran's migraines.  The Veteran demonstrated that he has knowledge of the elements necessary to substantiate his claim (including by extraschedular rating).  He has not alleged any deficiency in the conduct of the hearing.  The Board finds that the mandates of Bryant were satisfied.  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim. 

As this appeal is from the initial rating assigned with the award of service connection, "staged" ratings are for consideration.  Fenderson v. West, 12 Vet. App. 119 (1999).  
 
Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

Migraines are rated under 38 C.F.R. § 4.124a, Code 8100; which provides for a maximum rating of 50 percent.  As the 50 percent rating assigned is the maximum schedular rating provided for migraines, the Board considered the applicability of alternate diagnostic codes for a possible rating by analogy, but did not find any diagnostic Code with criteria pertinent to the Veteran's disability picture, and provide for a rating in excess of 50 percent.  Therefore, the analysis turns to the question of whether referral of the claim (to the Director of VA's Compensation and Pension Service) for consideration of an extraschedular rating is indicated. 

Referral to the Director of the Compensation and Pension Service for a potential extraschedular rating may be made in exceptional cases where a case presents "such an exceptional or unusual disability picture with such related factors as marked interference with employability or frequent periods of hospitalization such as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  In Thun v. Peake, 22 Vet. App. 111 (2008), the Court articulated a three-step inquiry for determining whether referral for extraschedular consideration is warranted.  If the RO or Board determines that (1) the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and (2) the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, then (3) the case must be referred to an authorized official to determine whether, to accord justice, an extraschedular rating is warranted.  Id.

Factual Background 

On November 2006 VA examination (prior to his discharge from active service) the Veteran received a diagnosis of migraine headaches.  He reported experiencing migraines that prevented him from working about twice a week.  Medication provided relief.  
A July 2007 VA primary care note indicates the Veteran's migraines were asymptomatic.  

An August 2007 VA emergency department treatment note indicates the Veteran reported experiencing migraines.  He indicated they lasted hours and were accompanied by nausea, vomiting, and visual disturbances.  Acute migraine headache was diagnosed, and medication was prescribed.  An August 2007 emergency department nursing note shows that he complained of a headache that had lasted three days.  He reported vomiting twice, seeing spots, and being photosensitive as a result.  Painkillers did not provide relief.   

A September 2007 VA primary care note shows the Veteran reported worsening headaches during the prior few months.  The headaches occurred every three weeks, lasting between three hours and three days.   He also reported sensitivity to light and sound, nausea, and a loss of balance associated with his headaches.  Medication helped relieve the symptoms.  A September 2007 VA MRI interpretation notes that the Veteran reported headaches occurring more frequently.  The MRI found no abnormalities.  

November and December 2007 treatment notes from the Great Lakes Naval Hospital show the Veteran had migraine headaches diagnosed. 

In a January 2008 statement, the Veteran indicated he took medication (for migraine headaches) daily, but still could not control the headaches because of his exposure to noise and light at work.  

In a letter received in February 2009, a friend of the Veteran reported witnessing him complain of headaches.  He stated he helped the Veteran find employment after he quit a prior job due to the pain he was experiencing as a result of the headaches and other disabilities.  

A November 2009 emergency department nursing note shows the Veteran complained of migraine headaches after running out of medication.  

In his May 2010 substantive appeal, the Veteran reported having debilitating migraines more than once a month.  He indicated the migraines caused him to miss two days of work a week, disrupted his home life, and caused him to avoid light and sound.  

A December 2010 VA emergency department note shows the Veteran complained of a migraine headache with photosensitivity that had lasted a week despite his taking his usual medication.  A nursing note on the same day indicates that the migraine had lasted a month, but was more severe for a week. 

An April 2011 VA primary care note indicates the Veteran reported having migraines, more than twice a week, which lasted a couple hours if he took medication and a couple days if he did not.  He associated visual auras, nausea, and photo/audio phobia with the headaches.  

A July 2012 VA outpatient nursing note indicates the Veteran reported his migraines were increasing in severity.

A July 2012 VA primary care note indicates the Veteran complained of severe, almost daily migraines associated with nausea and visual changes.  The assessment was chronic daily migraines.  

A July 2012 ophthalmology note shows the Veteran reported frequent migraines. 

An August 2012 neurology consultation note indicates the Veteran reported that his headaches had increased in severity and frequency, occurring every day or every other day during the summer months.  He reported they occurred approximately twice a week during the winter.  Associated symptoms included nausea, intolerance to light and noise, and incapacitation.  He also reported vomiting twice a month due to the headaches.  

At the April 2014 Board hearing, the Veteran testified he quit a prior job because of migraines, but was working full time and did not need to take time off because of migraines.  He indicated he has learned how to control his headaches, including by wearing sunglasses indoors because of his sensitivity to light, by not watching television or movies, and by taking medication.  

Analysis

As noted, Code 8100 provides for a maximum 50 percent scheduler rating for migraines and consideration must turn to the possibility of an extraschedular rating.  

The Board finds that neither the first nor the second Thun element (of those listed above) is satisfied.  The migraine headache disorder is manifested by signs and symptoms such as pain, nausea, intolerance to light and noise, visual disturbances and incapacitation.  These signs and symptoms, and their resulting impairment, are all contemplated by the regular schedular criteria.  The diagnostic code in the rating schedule pertaining to ratings for migraines provide for disability ratings based incapacitation through prostrating attacks.  In summary, the schedular criteria for migraines contemplate prostrating attacks (which encompass all symptoms and impairment shown in the instant case).  There is nothing exceptional or unusual about the Veteran's migraine headaches.  Thun, 22 Vet. App. at 115.  

While the Veteran alleges greater impairment, he has not identified such greater impairment with specificity and has not provided evidence reflecting such impairment.  The treatment record findings described above do not show or suggest that the Veteran's functional limitations are different from other persons with his type of disability.  Therefore, the scheduler criteria are not inadequate, and referral for extraschedular consideration is not indicated. 

While the analysis needs not proceed any further, the Board also notes that the Veteran's migraine disability picture also does not present related factors such as "marked interference with employment" or "frequent periods of hospitalization." See 38 C.F.R. § 3.321(b)(1).  While the Veteran and a friend alleged the migraines had interfered with his employment, the Veteran testified at the April 2014 Board hearing that he has learned how to control his migraines and that they do not interfere with employment.   Furthermore, while he sought treatment for migraines at a VA emergency department in November 2009 and in December 2010, the record does not show that he frequent periods of hospitalization for migraines; at the April 2014 Board hearing, he testified that he had not been hospitalized for his migraines.  No other such related factors are shown or alleged.  

As is noted above, the Veteran is employed, and the matter of a total rating based on individual unemployability due to service-connected disabilities (TDIU) is not raised by the record.  


ORDER

A rating in excess of 50 percent for a migraine headache disorder is denied.  


REMAND

Regarding service connection for bilateral knee arthritis, the Veteran claims that he acquired such disability as a result of knee injuries sustained on active duty.  His service treatment records (STRs) show he complained of bilateral knee pain in July 1996 and August 2006.  In August 2006, arthritis was diagnosed, but it is not clear whether the arthritis involved the knees.  In a November 2006 report of medical history, he indicated he had arthritis of the knees diagnosed.  On December 2006 VA examination, knee X-rays were interpreted as normal, and he was found to not have a knee disability.  However, this examination was prior to his discharge from active duty in March 2007.  The Board finds that another examination addressing the medical questions raised is necessary.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

At the April 2014 hearing before the undersigned, the Veteran indicated he had bilateral knee arthritis diagnosed while seeking treatment at the Great Lakes Naval Hospital.  The complete records of such treatment have not been secured for the record; they are pertinent evidence.  

Regarding the rating for a cervical spine disability, at the April 2014 Board hearing, the Veteran's representative requested a remand for a contemporaneous examination, asserting the available evidence is too old to adequately evaluate the Veteran's cervical spine disability.  The most recent VA examination to evaluate the cervical spine disability was in December 2006 (almost 8 years ago).  In light of the allegation of worsening, and the lengthy intervening period since the last examination, a contemporaneous examination to ascertain the current severity of the disability is necessary.  

Accordingly, the case is REMANDED for the following:

1. The AOJ should secure for association with the record updated records of all VA treatment the Veteran has received for his cervical spine disability and for his knees from February August 2012 to the present (to specifically include records of any (and all) treatment at the Great Lakes Naval Hospital and the North Chicago VA Medical Center).

2. Thereafter, the AOJ should arrange for the Veteran to be examined by an orthopedist (at the Captain James A. Lovell Federal Health Care Center if possible) to determine whether he has bilateral knee arthritis, and if so, its likely etiology, and to assess the current severity of his service-connected cervical spine disability.  The Veteran's record (to include this remand, his STRs and postservice treatment records) must be reviewed by the examiner in conjunction with the examination.  Upon review of the record and interview and examination of the Veteran, the examiner should provide opinions that respond to the following:

(a) Please identify (by medical diagnosis) any/each knee disability found.  

(b) What is the most likely etiology for each diagnosed knee disability?  Specifically, is it at least as likely as not (a 50% or better probability) that such disability arose during (was first manifested in, or is otherwise etiologically related to) his active duty service?

The examiner must explain the rationale for all opinions, to include comment on the complaints of knee pain in service (in July 1996 and August 2006).  

If it is determined that any knee disability is unrelated to the Veteran's service, the examiner should identify the etiological factor(s) considered more likely.

(c) Please assess the current severity of the Veteran's service-connected cervical spine disability.  [The examiner must be provided a copy of the criteria for rating spine disability, and the findings noted should include the information needed to rate under all applicable criteria.  The findings must include complete range of motion studies (to include any limitations due to pain, use with periods of exacerbation, etc. )].  Specifically note whether there is ankylosis of the spine and whether there are related neurological manifestations (and if so their nature and severity).  Indicate whether there is related cervical disc disease (and if so whether there are incapacitating episodes of such; if so, their frequency and duration). 

The examiner must explain the rationale for all opinions.  

3. The AOJ should then review the entire record and readjudicate the claims of service connection for bilateral knee arthritis and for a rating in excess of 10 percent for cervical spine disability.  If either remains denied, the AOJ should issue an appropriate SSOC, and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


